NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
02 MICRO INTERNATIONAL LTD. AND 02 MICRO
INC., -
Appellan,ts,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
and
MICROSEMI CORPORATION,
In,terven,or.
2010-1482
On appeal from the United States International Trade
C0mmiSsion in InVestigation No. 337-TA-666
ON MOTION
ORDER
Up0n consideration of the motion to withdraw Marga-
ret MacDona1d and Duane Mathiowetz as counsel for 02
Micr0 Internationa1 Ltd. and 02 Micr0 Inc.,
IT ls ORDERED THAT:

02 MICRO INTL LTD V. ITC
The motion is granted
APR 05 2011
Date
cc: Henry C. Buns0W, Esq.
Daniel E. Va1encia, Esq.
1\/lark W. Yocca, Esq.
Margaret MacD0nald, Esq.
Duane Mathi0Wetz, Esq.
s21
2
FOR THE C0URT
/s/ J an Horba1y
J an Horba1y
C1e1'k
u.s. coun$i)|F§.rpPmm ron
THE FEDERAl ClRCUlT
APR 05 2011
.lAIH9RBA|.Y
C|.EWI